DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over 
US 2019/0285823 (“H. Tanaka”) in view of US 2005/0201697 (“K. Tanaka”).
	Regarding claims 1-3 and 5, H. Tanaka teaches an intermittently connected optical fiber ribbon (2) and associated manufacturing method, the optical fiber ribbon comprising: optical fibers (1) supplied so as to be disposed side by side; and connecting portions (3) that each intermittently connect two adjacent ones of the optical fibers, each of the optical fibers forming a pair with an adjacent one of the optical fibers, such that each of the optical fibers is intermittently connected to an adjacent one of the optical fibers by the connecting portions, and such that each of the pairs is intermittently connected to an adjacent one of the pairs by the connecting portions (all; Figs. 3, 6, 8, 10, 13), wherein a center-to-center distance between the two adjacent ones of the optical fibers is greater than a diameter of each of the two adjacent ones of the optical fibers (Figs. 3, 6, 8, 10, 13; as the connecting portions lie partially between the individual optical fibers, thus increasing the center-to-center distance between adjacent fibers).
	H. Tanaka does not teach that a total volume shrinkage per meter per 1 °C of the connecting portions (Vf), as defined in the instant specification and the presently claimed invention, is 0.0007 mm3/m°C or lower. However, K. Tanaka teaches the desire to reduce shrinkage of a connecting portion of an optical fiber ribbon for the purpose of reducing optical losses (pars. [0025], [0091]). It would appear that achieving the claimed level of shrinkage would require a mere optimization obtainable through routine experimentation. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the shrinkage of the connecting portions of H. Tanaka, as suggested by K. Tanaka, so as to reach the claimed desired shrinkage range. The motivation would have been to reduce optical losses (K. Tanaka, pars. [0025], [0091]).
	Regarding claim 4, H. Tanaka teaches that the diameter of each of the optical fibers is 160 to 255 microns (par. [0040]), which substantially overlaps with the claimed range of 220 microns or smaller. Furthermore, neither the present specification nor H. Tanaka places any criticality on any sub-range of the fiber diameter, such that it appears tat H. Tanaka discloses the claimed range with sufficient specificity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883